Name: Commission Regulation (EEC) No 1090/88 of 26 April 1988 laying down precautionary measures in the fruit and vegetables sector, with respect to cauliflowers
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 27. 4. 88 Official Journal of the European Communities No L 106/21 COMMISSION REGULATION (EEC) No 1090/88 of 26 April 1988 laying down precautionary measures in the fruit and vegetables sector, with respect to cauliflowers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 824/88 (2), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas the products in question, harvested in a given production year, are marketed, as regards cauliflowers, from May to April of the following year ; whereas, in the particular case of cauliflowers, the Council has not yet adopted the basic price and the buying-in price applicable from 1 May 1988 ; whereas the Commission, by virtue of the powers conferred on it by the Treaty, must take the necessary precautionary measures to ensure that the common agri ­ cultural policy continues to operate in the fruit and vege ­ tables sector in question ; whereas these measures are adopted as a precaution and without prejudice to the Council 's price decisions for 1988/89 ; Whereas, under these precautionary measures, the conti ­ nuity of the intervention arrangements provided for in Articles 15 and 19 of the abovementioned Regulation (EEC) No 1035/72 must be ensured ; whereas, for those purposes, the amounts to be used in calculating the prices at which the abovementioned intervention operations take place should be fixed for May 1988 ; whereas the amounts to be used correspond to the basic and buying-in prices fixed for the 1987/88 marketing year ; Whereas Spain during the first phase and Portugal during the first stage are authorized to maintain, in the fruit and vegetables sector, the rules in force under the previous national arrangements for the organization of their domestic agricultural markets, under the conditions laid down in Articles 133 to 135 and 262 to 265, respectively, of the Act of Accession ; whereas, therefore, the amounts fixed in this Regulation are applicable only in the Community as constituted at 31 December 1985, HAS ADOPTED THIS REGULATION : Article 1 The intervention operations provided for in Articles 15 and 19 of Regulation (EEC) No 1035/72 shall be carried out, as regards cauliflowers, during May 1988 at prices determined on the basis of the following amounts :  basic price : 30,96 ECU/100 kg net,  buying-in price : 13,47 ECU/100 kg net. These amounts refer to trimmed cauliflowers of quality grade I , packaged. Those amounts do not take account of the cost of the packaging in which the product is presented. Article 2 This Regulation shall enter into force on 1 May 1988 . The provisions of this Regulation shall apply without prejudice to the decisions to be adopted by the Council in accordance with Article 16 ( 1 ) of Regulation (EEC) No 1035/72. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 20. 5. 1972, p . 1 . (2) OJ No L 85, 30. 3 . 1988, p. 5.